THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            Vanessa Williams, Vanessa Williams as Conservator and
            Guardian of Sandra P. Perkins, and Vanessa Williams as
            Personal Representative of the Estate of Sandra P.
            Perkins, Respondent,

            v.

            Bradford Q. Jeffcoat, Jr. and Blue Heron Builders, LLC,
            Defendants,

            Of whom Bradford Q. Jeffcoat, Jr. is the Appellant.

            Appellate Case No. 2018-001464



                       Appeal From Charleston County
                    Mikell R. Scarborough, Master-in-Equity


                             Opinion No. 5834
                   Heard March 4, 2021 – Filed July 14, 2021


                                 AFFIRMED


            Jason Scott Luck, of Luck VI Ltd. Co. d/b/a Jason Scott
            Luck, Attorney at Law, of Bennettsville, for Appellant.

            Timothy Alan Domin, of Charleston, and John Andrew
            Wenzel, of Caldwell Wenzel & Asthana, PC, of Foley,
            Alabama, both for Respondent.


WILLIAMS, J.: This is an appeal from an action for partition of real property
brought on behalf of Sandra P. Perkins (Decedent) by Vanessa Williams
(Daughter) as conservator and guardian of Decedent and as the personal
representative of Decedent's estate. On appeal, Bradford Jeffcoat, Decedent's
domestic partner of twenty years,1 asserts the Alabama Probate Court lacked
subject matter jurisdiction to appoint Daughter as the conservator and guardian for
Decedent. Jeffcoat additionally contends the master-in-equity erred in granting
Daughter's motion for summary judgment and compelling the partition and sale of
the property at issue. We affirm.

FACTS/PROCEDURAL HISTORY

On April 28, 2000, Jeffcoat purchased real property in Charleston, South Carolina.
On July 1, 2000, Jeffcoat conveyed a one-half interest in the property to Decedent
in exchange for a mortgage in the amount of $43,550. The deed stated Jeffcoat and
Decedent held the property "jointly with right of survivorship, and not as tenants in
common." Decedent satisfied the mortgage in full in June 2015.

From 2000 to 2015, Decedent and Jeffcoat lived together on the property. In 2009,
Decedent began to suffer from advanced dementia, and her condition steadily
declined. In April 2015, Daughter, Decedent's only child, came to Charleston at
Jeffcoat's request to help temporarily care for Decedent while Jeffcoat was at work.
Decedent had previously appointed Daughter as her durable power of attorney and
health care power of attorney. After assessing Decedent's condition, Daughter
moved Decedent to Alabama, where Daughter resided, in June 2015.

Upon returning to Alabama, Daughter petitioned the Alabama Probate Court to
become Decedent's conservator and guardian, and the probate court issued
permanent letters of guardianship and conservatorship on September 15, 2015.2

In November 2015, Decedent's health began to rapidly decline. On the advice of
counsel in Alabama and South Carolina, Daughter, in her capacity as Decedent's
conservator, executed a deed transferring Decedent's one-half interest in the
property to Daughter on November 16, 2015, to preserve Decedent's interest in the
property. Thereafter, Daughter filed a complaint in the circuit court seeking the
partition and sale of the subject property, and the case was referred to the master.

1
 Jeffcoat and Decedent never married.
2
 The probate court previously issued temporary letters of guardianship over
Decedent to Daughter on July 7, 2015, following Daughter's emergency petition
for guardianship and conservatorship in which she asserted Decedent's health and
mental state jeopardized her welfare and safety.
Jeffcoat timely filed answers and counterclaims. Decedent passed away on
November 27, 2015.

Following Decedent's death, Daughter amended the pleadings to include her
designation as the personal representative for Decedent's estate, and both Daughter
and Jeffcoat filed motions for summary judgment. The master held a hearing on
the motions and took the matter under advisement. On June 28, 2018, the master
issued an order granting Daughter's motion for summary judgment and compelling
the partition and sale of the property. This appeal followed.

ISSUES ON APPEAL

I. Did the Alabama Probate Court have subject matter jurisdiction to appoint
   Daughter as guardian and conservator for Decedent?

II. Did the master err in granting Daughter's motion for summary judgment and
    compelling the partition and sale of the property?

STANDARD OF REVIEW

"When reviewing the grant of a summary judgment motion, this court applies the
same standard that governs the" master pursuant to Rule 56, SCRCP. Penza v.
Pendleton Station, LLC, 404 S.C. 198, 203, 743 S.E.2d 850, 852 (Ct. App. 2013).
Summary judgment may be granted when "there is no genuine issue as to any
material fact and the moving party is entitled to judgment as a matter of law." Id.
"In determining whether a genuine issue of fact exists, the evidence and all
reasonable inferences drawn from it must be viewed in the light most favorable to
the nonmoving party." Id. at 203, 743 S.E.2d at 852–53. "Thus, the appellate
court reviews all ambiguities, conclusions, and inferences arising in and from the
evidence in a light most favorable to the non-moving party." Pee Dee Stores, Inc.
v. Doyle, 381 S.C. 234, 240, 672 S.E.2d 799, 802 (Ct. App. 2009).

LAW/ANALYSIS

I.    Subject Matter Jurisdiction

Jeffcoat contends the master erred in granting Daughter's motion for summary
judgment and compelling the partition and sale of the property because the
Alabama Probate Court lacked subject matter jurisdiction to appoint Daughter as
Decedent's guardian and conservator. We disagree.
Subject matter jurisdiction is a court's "power to hear and determine cases of the
general class to which the proceedings in question belong." Simmons v. Simmons,
370 S.C. 109, 113–14, 634 S.E.2d 1, 3 (Ct. App. 2006) (quoting Watson v.
Watson, 319 S.C. 92, 93, 460 S.E.2d 394, 395 (1995)).

"The Constitution provides that 'Full Faith and Credit shall be given in each State
to the public Acts, Records, and judicial Proceedings of every other State.'" V.L. v.
E.L., 577 U.S. 404, 406 (2016) (per curiam) (quoting U.S. Const., Art. IV, § 1).
"That Clause requires each State to recognize and give effect to valid judgments
rendered by the courts of its sister States." Id. at 406–07.

              A State is not required, however, to afford full faith and
              credit to a judgment rendered by a court that did not have
              jurisdiction over the subject matter or the relevant parties.
              Consequently, before a court is bound by [a] judgment
              rendered in another State, it may inquire into the
              jurisdictional basis of the foreign court's decree. That
              jurisdictional inquiry, however, is a limited one. [I]f the
              judgment on its face appears to be a record of a court of
              general jurisdiction, such jurisdiction over the cause and
              the parties is to be presumed unless disproved by
              extrinsic evidence, or by the record itself.

Id. at 407 (alterations in original) (emphases added) (citations and quotation marks
omitted).

The Alabama Uniform Adult Guardianship and Protective Proceedings Jurisdiction
Act (the Act)3 provides Alabama courts with exclusive jurisdiction to appoint
guardians or conservators for adults. See § 26-2B-202 ("This article provides the
exclusive jurisdictional basis for a court of this state to appoint a guardian or issue
a protective order for an adult." (emphasis added)). Under the Act, an Alabama
court

              has jurisdiction to appoint a guardian or issue a protective
              order for a respondent if . . . on the date the petition is
              filed, [Alabama] is a significant-connection state
              and . . . the respondent has a home state, a petition for an

3
    Ala. Code §§ 26-2B-101 to -503 (West, Westlaw through Act 2021-118).
             appointment or order is not pending in a court of th[e
             home] state or another significant-connection state and
             before the court makes the appointment or issues the
             order: (i) a petition for an appointment or order is not
             filed in the respondent's home state; (ii) an objection to
             the court's jurisdiction is not filed by a person required to
             be notified of the proceeding; and (iii) the court in this
             state concludes that it is an appropriate forum under the
             factors set forth in [s]ection 26-2B-206.

§ 26-2B-203(a)(2)(B). The Act provides a state is considered a
significant-connection state if the "respondent has a significant connection other
than mere physical presence and in which substantial evidence concerning the
respondent is available." § 26-2B-201(a)(3). In determining whether a state is a
significant-connection state, the court must consider:

             (1) the location of the respondent's family and other
             persons required to be notified of the guardianship or
             protective proceeding;
             (2) the length of time the respondent at any time was
             physically present in the state and the duration of any
             absence;
             (3) the location of the respondent's property; and
             (4) the extent to which the respondent has ties to the state
             such as voting registration, state or local tax return filing,
             vehicle registration, driver's license, social relationship,
             and receipt of services.

§ 26-2B-201(b).

Based on the foregoing, we find the Alabama Probate Court possessed subject
matter jurisdiction to appoint Daughter as Decedent's guardian and conservator.
The Act provides Alabama courts with exclusive jurisdiction to appoint
conservators and guardians for adults. See § 26-2B-202 ("This article provides the
exclusive jurisdictional basis for a court of this state to appoint a guardian or issue
a protective order for an adult." (emphasis added)). Therefore, Alabama probate
courts possess the "power to hear and determine cases of the general class to which
the proceedings in question belong" if the requirements of section 26-2B-203 are
met. See Simmons, 370 S.C. at 113, 634 S.E.2d at 3 (quoting Watson, 319 S.C. at
93, 460 S.E.2d at 395).
In making this determination, we must first assess Decedent's connection to
Alabama. See § 26-2B-203(a)(1), (2) (providing that Alabama courts have
jurisdiction to appoint a guardian for an adult if Alabama is the potential ward's
home state or a significant-connection state). In her petitions for guardianship and
conservatorship, Daughter never alleged that Alabama was Decedent's home state,
instead asserting Alabama was a significant-connection state for Decedent. We
agree. Daughter, who was Decedent's durable and health care power of attorney
and only child, resided in Alabama. Additionally, Decedent possessed assets that
were held in an account at a brokerage firm in Foley, Alabama. Therefore, we find
Decedent had a significant connection to Alabama. See § 26-2B-201(b) (providing
that when determining whether an individual has a significant connection to a state,
the court must consider "(1) the location of the respondent's family and other
persons required to be notified of the guardianship or protective proceeding; (2) the
length of time the respondent at any time was physically present in the state and
the duration of any absence; (3) the location of the respondent's property; and (4)
the extent to which the respondent has ties to the state such as voting registration,
state or local tax return filing, vehicle registration, driver's license, social
relationship, and receipt of services").

Additionally, the record does not contain any evidence that when Daughter
petitioned for appointment and while the petition was pending, a petition was
simultaneously pending in South Carolina, Decedent's home state, or that
objections to the Alabama court's jurisdiction were filed. See
§ 26-2B-203(a)(2)(B) (providing that before an Alabama court makes an
appointment, it must determine that a petition for appointment has not been filed in
the individual's home state or another significant-connection state and that no
objections to the court's jurisdiction have been filed by a person who is required to
receive notice of the proceeding). Although Jeffcoat contends he was an individual
required to be notified of the appointment proceeding, this contention is without
merit as Jeffcoat was not a spouse or relative of Decedent, did not serve as
Decedent's power of attorney, and did not possess any other legal rights entitling
him to notice of Decedent's welfare. See § 26-2B-208 ("If a petition for the
appointment of a guardian or issuance of a protective order is brought in this state
and this state was not the respondent's home state on the date the petition was filed,
in addition to complying with the notice requirements of this state, notice of the
petition must be given to those persons who would be entitled to notice of the
petition if a proceeding were brought in the respondent's home state, if any.").
Accordingly, we hold the Alabama Probate Court had subject matter jurisdiction to
appoint Daughter as Decedent's conservator and guardian.
II.   Summary Judgment4

Jeffcoat asserts the master erred in granting summary judgment to Daughter and
compelling the partition and sale of the property because Daughter's conveyance of
Decedent's one-half interest did not sever the joint tenancy and extinguish his right
of survivorship.5 Specifically, Jeffcoat argues section 27-7-40 of the South
Carolina Code (2007) does not allow for one cotenant to convey his or her
undivided interest in the property to a third party. As our jurisprudence has not
addressed this inquiry specifically, this is a matter of first impression for this court.
However, our precedent on related issues sufficiently informs our determination.

In South Carolina, parties may establish a joint tenancy through either common
law or statute. Although South Carolina now construes deeds conveying a shared
interest in property in favor of tenancies in common rather than joint tenancies, our
jurisprudence still allows for the creation of common law joint tenancies. See
Smith v. Cutler, 366 S.C. 546, 550–51, 623 S.E.2d 644, 646–47 (2005)
(differentiating common law joint tenancies with tenancies in common with a right
of survivorship); Estate of Sherman ex rel. Maddock v. Estate of Sherman ex rel.
Snodgrass, 359 S.C. 407, 410–11, 597 S.E.2d 850, 851 (Ct. App. 2004) (indicating
this court recognizes common law joint tenancies); see also § 27-7-40(a) ("In
addition to any other methods for the creation of a joint tenancy in real estate
which may exist by law, whenever any deed of conveyance of real estate contains
the names of the grantees followed by the words 'as joint tenants with rights of
survivorship, and not as tenants in common' the creation of a joint tenancy with


4
  Jeffcoat additionally contends the master erred in granting summary judgment to
Daughter because genuine issues of material fact existed rendering summary
judgment improper. However, in his motion for summary judgment, he asserted
there were no issues of material fact. Additionally, at the motions hearing, the
master stated no issues of material fact existed and the relevant matter was solely
one of law. Jeffcoat neither objected to the master's assessment nor filed a Rule
59(e), SCRCP, motion to alter or amend the master's order. Therefore, we decline
to address this issue on appeal. See Miller v. Dillon, 432 S.C. 197, 207, 851 S.E.2d
462, 468 (Ct. App. 2020) ("A party may not argue one ground at trial and
an alternate ground on appeal." (quoting State v. Dunbar, 356 S.C. 138, 142, 587
S.E.2d 691, 693–94 (2003))).
5
  The parties do not dispute that Jeffcoat and Decedent held a joint tenancy with a
right of survivorship in the property.
rights of survivorship in the real estate is conclusively deemed to have been
created." (emphasis added)).

Under the common law, a conveyance must possess the unities of interest, title,
time, and possession to create a joint tenancy with a right of survivorship.
Snodgrass, 359 S.C. at 410, 597 S.E.2d at 851. Possession of all four unities is
essential to the existence of the joint tenancy; therefore, any act that destroys one
of the four unities severs the joint tenancy and extinguishes the accompanying
right of survivorship possessed by the cotenants. See 6 S.C. Jur. Cotenancies § 20.
Thus, under the common law, a cotenant's conveyance of his or her interest in the
property to a third party severs the joint tenancy resulting in a tenancy in common
between the remaining cotenant and third party. Id.

Jeffcoat asserts section 27-7-40 prohibits common law severance of joint tenancies
in South Carolina. It states:

             (a) In addition to any other methods for the creation of a
             joint tenancy in real estate which may exist by law,
             whenever any deed of conveyance of real estate contains
             the names of the grantees followed by the words "as joint
             tenants with rights of survivorship, and not as tenants in
             common" the creation of a joint tenancy with rights of
             survivorship in the real estate is conclusively deemed to
             have been created. This joint tenancy includes, and is
             limited to, the following incidents of ownership:

                   (i) In the event of the death of a joint tenant, and in
                   the event only one other joint tenant in the joint
                   tenancy survives, the entire interest of the deceased
                   joint tenant in the real estate vests in the surviving
                   joint tenant, who is vested with the entire interest
                   in the real estate owned by the joint tenants.

                   (ii) In the event of the death of a joint tenant
                   survived by more than one joint tenant in the real
                   estate, the entire interest of the deceased joint
                   tenant vests equally in the surviving joint tenants
                   who continues to own the entire interest owned by
                   them as joint tenants with right of survivorship.
(iii) The fee interest in real estate held in joint
tenancy may not be encumbered by a joint tenant
acting alone without the joinder of the other joint
tenant or tenants in the encumbrance.

(iv) If all the joint tenants who own real estate held
in joint tenancy join in an encumbrance, the
interest in the real estate is effectively encumbered
to a third party or parties.

(v) If real estate is owned by only two joint
tenants, a conveyance by one joint tenant to the
other joint tenant terminates the joint tenancy and
conveys the fee in the real estate to the other joint
tenant.

(vi) If real estate is owned by more than two joint
tenants, a conveyance by one joint tenant to all the
other joint tenants therein conveys his interest
therein equally to the other joint tenants who
continue to own the real estate as joint tenants with
right of survivorship.

(vii) Any joint tenancy in real estate held by a
husband and wife with no other joint tenants is
severed upon the filing of an order or decree
dissolving their marriage and vests the interest in
both the parties as tenants in common, unless an
order or decree of a court of competent jurisdiction
otherwise provides.

(viii) The interest of any joint tenant in a joint
tenancy in real estate sold or conveyed by a court
of competent jurisdiction where otherwise
permitted by law severs the joint tenancy, unless
the order or decree of such court otherwise
provides and vests title in the parties as tenants in
common.
                   (ix) If real estate is owned by two or more joint
                   tenants, a conveyance by all the joint tenants to
                   themselves as tenants in common severs the joint
                   tenancy and conveys the fee in the real estate to
                   these individuals as tenants in common.

             (b) The surviving joint tenant or tenants may, following
             the death of a joint tenant, file with the Register of Deeds
             of the county in which the real estate is located a certified
             copy of the certificate of death of the deceased joint
             tenant. The fee to be paid to the Register of Deeds for
             this filing is the same as the fee for the deed of
             conveyance. The Register of Deeds must index the
             certificate of death under the name of the deceased joint
             tenant in the grantor deed index of that office. The filing
             of the certificate of death is conclusive that the joint
             tenant is deceased and that the interest of the deceased
             joint tenant has vested by operation of law in the
             surviving joint tenant or tenants in the joint tenancy in
             real estate.

             (c) Except as expressly provided herein, any joint
             tenancy severed pursuant to the terms of this section is
             and becomes a tenancy in common without rights of
             survivorship. Nothing contained in this section shall be
             construed to create the estate of tenancy by the entireties.
             Nothing contained in this section amends any statute
             relating to joint tenancy with rights of survivorship in
             personal property but affects only real estate. The
             provisions of this section must be liberally construed to
             carry out the intentions of the parties. This section
             supersedes any conflicting provisions of Section
             62-2-804.

Prior to the enactment of this statute, parties solely in possession of a property had
to make an intervening conveyance to a "strawman" to effectively create a joint
tenancy between themselves and additional cotenants in the previously owned
property. See John V. Orth, The Perils of Joint Tenancies, 44 Real Prop. Tr. & Est.
L.J. 427, 431 (2009). Over the years, states have enacted statutes to allow for the
creation of such joint tenancies without the need for an intervening transfer. See
e.g., Cal. Civ. Code § 683 (West 2017); Colo. Rev. Stat. Ann. § 38-31-101 (West
2008); 765 Ill. Comp. Stat. Ann. § 1005/1b (West 2004). We find such was the
purpose and intent behind section 27-7-40. See Silva ex rel. Estate of Silva v.
Allstate Prop. & Cas. Ins. Co., 424 S.C. 512, 517, 818 S.E.2d 753, 756 (2018)
("The cardinal rule of statutory interpretation is to ascertain the intent of the
General Assembly."). Although the statute contains the limiting language "[t]his
joint tenancy includes, and is limited to, the following incidents of ownership," we
find this does not prohibit common law methods of severance but rather addresses
the language below detailing a cotenant's rights in the property upon a cotenant's
death and subsequent to any conveyances between the cotenants themselves. See
id. ("The true guide to statutory construction is not the phraseology of an isolated
section or provision, but the language of the statute as a whole considered in the
light of its manifest purpose." (quoting Jackson v. Charleston Cnty. Sch. Dist., 316
S.C. 177, 181, 447 S.E.2d 859, 861 (1994))). This interpretation is further
strengthened when the statute is read as a whole. Moreover, our precedent
supports this conclusion. See Cutler, 366 S.C. at 550, 623 S.E.2d at 647 ("[U]nlike
a tenancy in common with a right of survivorship, a joint tenancy with a right of
survivorship is capable of being defeated by the unilateral act of one joint tenant.");
id. at 551, 623 S.E.2d at 647 ("[A] tenancy in common with a right of survivorship
cannot be defeated by the act of one tenant absent the agreement of the other
tenant."). Thus, we disagree with Jeffcoat's assertion that section 27-7-40 rendered
the conveyance of Decedent's interest to Daughter void.

Accordingly, we hold the master properly found Daughter's conveyance of
Decedent's one-half interest in the property to herself, in her capacity as Decedent's
guardian and conservator, severed the joint tenancy between Decedent and Jeffcoat
and extinguished Jeffcoat's right of survivorship. Therefore, Jeffcoat's rights to the
property never vested as the conveyance to Daughter occurred prior to Decedent's
passing. Thus, the master did not err in granting Daughter's motion for summary
judgment and in compelling the partition and sale of the property. See Penza, 404
S.C. at 203, 743 S.E.2d at 852 (providing that summary judgment may be granted
when there is no genuine issue as to any material fact and the moving party is
entitled to judgment as a matter of law).6

6
  Before the master, Jeffcoat additionally asserted that even if the conveyance
severed the joint tenancy, the conveyance was void because Alabama law
prevented Daughter from making a conveyance of Decedent's property to herself.
Jeffcoat raises this as a genuine issue of material fact in his appellant's brief, which
is unpreserved for appellate review. He also fails to challenge on appeal the
master's conclusion of law that the conveyance was proper. Therefore, this court is
CONCLUSION

Based on the foregoing, the master's order is

AFFIRMED.

THOMAS and HILL, JJ., concur.




precluded from addressing this issue. See Atl. Coast Builders & Contractors, LLC
v. Lewis, 398 S.C. 323, 329, 730 S.E.2d 282, 285 (2012) ("[A]n unappealed ruling,
right or wrong, is the law of the case.").